SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Dated: January 29, 2010 TABLE OF CONTENTS Page ARTICLE I — NAME AND DEFINITIONS 1 Section l.l — Name. 1 Section 1.2 — Definitions. 1 ARTICLE II — BENEFICIAL INTEREST 3 Section 2.1 — Shares of Beneficial Interest. 3 Section 2.2 — Issuance of Shares. 3 Section 2.3 — Register of Shares and Share Certificates. 3 Section 2.4 — Transfer of Shares. 4 Section 2.5 — Treasury Shares. 4 Section 2.6 — Establishment of Series and Classes. 4 Section 2.7 — Investment in the Trust. 4 Section 2.8 — Assets and Liabilities Belonging to Series, etc. 5 Section 2.9 — No Preemptive Rights. 6 Section 2.10 — Conversion Rights. 6 Section 2.11 — Legal Proceedings. 6 Section 2.12 — Status of Shares. 7 ARTICLE III — THE TRUSTEES 7 Section 3.1 — Management of the Trust. 7 Section 3.2 — Term of Office of Trustees. 8 Section 3.3 — Vacancies and Appointment of Trustees. 8 Section 3.4 — Temporary Absence of Trustee. 8 Section 3.5 — Effect of Death, Resignation, Etc. of a Trustee. 9 Section 3.6 — Ownership of Assets of the Trust. 9 Section 3.7 — No Accounting. 9 Section 3.8 — Officers. 9 ARTICLE IV — POWERS OF THE TRUSTEES 9 Section 4.1 — Powers. 9 Section 4.2 — Issuance and Repurchase of Shares. 13 Section 4.3 — Trustees and Officers as Shareholders. 13 Section 4.4 — Action by the Trustees and Committees. 13 Section 4.5 — Chairman of the Trustees. 14 Section 4.6 — Principal Transactions. 14 ARTICLE V — INVESTMENT ADVISER, INVESTMENT SUB-ADVISER, PRINCIPALUNDERWRITER, ADMINISTRATOR, TRANSFER AGENT, SERVICING AGENT,FUND ACCOUNTING, CUSTODIAN AND OTHER CONTRACTORS 14 Section 5.1 — Certain Contracts. 14 ARTICLE VI — SHAREHOLDER VOTING POWERS AND MEETINGS 16 Section 6.1 — Voting. 16 Section 6.2 — Meetings. 16 Section 6.3 — Quorum and Required Vote. 17 Section 6.4 — Action by Written Consent. 17 ARTICLE VII — DISTRIBUTIONS AND REPURCHASES 17 Section 7.1 — Distributions. 17 Section 7.2 — Transfer of Shares. 18 i Section 7.3 — Repurchases and Redemptions. 18 Section 7.4 — Net Asset Value. 20 ARTICLE VIII — LIMITATION OF LIABILITY AND INDEMNIFICATION 21 Section 8.1 — Limitation of Liability. 21 Section 8.2 — Indemnification. 21 Section 8.3 — Shareholders. 23 ARTICLE IX — MISCELLANEOUS 23 Section 9.1 — Trust Not a Partnership. 23 Section 9.2 — Trustees’ Good Faith Action, Expert Advice, No Bond or Surety. 23 Section 9.3 — Establishment of Record Dates. 24 Section 9.4 — Dissolution and Termination of Trust or Series. 24 Section 9.5 — Merger, Consolidation, Incorporation. 25 Section 9.6 — Filing of Copies, References, Headings, Counterparts. 25 Section 9.7 — Applicable Law. 26 Section 9.8 — Amendments. 26 Section 9.9 — Fiscal Year. 27 Section 9.10 — Provisions in Conflict with Law. 27 Section 9.11 — Allocation of Certain Expenses. 27 ii SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST THIS FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of Salient
